Citation Nr: 0218591	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for the service-connected postoperative residuals of a 
right knee injury with arthroscopy and partial lateral 
meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent 
for the service-connected postoperative residuals of a 
left knee injury with arthroscopy and partial medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.

This appeal arose from a June 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
the residuals of a right knee injury postoperative 
arthroscopy and partial lateral meniscectomy and for the 
residuals of a left knee injury postoperative arthroscopy 
and partial medial meniscectomy; each disorder was 
assigned a 10 percent disability evaluation.  In April 
2001, this case was remanded to the RO by the Board of 
Veterans Appeals (Board) for further evidentiary 
development.  In September 2002, the veteran and his 
representative were sent a supplemental statement of the 
case (SSOC) which informed him of the continued denial of 
his claims for increased evaluations.  The case is once 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's right knee injury residuals, 
postoperative arthroscopy and partial lateral 
meniscectomy, are manifested by some limitation of motion; 
pain on motion; mild swelling and enlargement of the knee; 
tenderness over the patellofemoral, medial and lateral 
joint lines; no instability; normal x-ray findings; and 
slight quadriceps weakness and atrophy.

2.  The veteran's left knee injury residuals, 
postoperative arthroscopy and partial medial meniscectomy, 
are manifested by some limitation of motion; no pain but 
crepitation on motion; no tenderness to palpation; no 
instability; normal x-ray findings; and a positive 
patellar grind test.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the right 
knee injury residuals, postoperative arthroscopy and 
partial lateral meniscectomy have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes (DC) 5257, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for the left knee injury residuals, postoperative 
arthroscopy and partial medial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, DC 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected knee 
disorders are more disabling than the current disability 
evaluations would suggest.  He has stated that he 
experiences constant pain in both knees, which is 
aggravated by prolonged sitting, standing and walking.  He 
also referred to occasional give way and locking of the 
knee joints.  Therefore, he believes that increased 
compensation should be awarded to these conditions.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Right knee

The evidence indicated that the veteran injured his right 
knee in service; this was first operated on in 1996.

The veteran was examined by VA in June 1999.  He 
complained of a little swelling and stiffness in the knee.  
He stated that he was able to stand and walk without 
difficulty but that the knee pain was aggravated by 
prolonged sitting.  The physical examination noted that he 
walked with an unremarkable gait.  Range of motion was 
from 0 to 135 degrees; there was some popping but no pain.  
There was no swelling although there was an enlargement of 
the tibial tubercle thought to be consistent with old 
Osgood-Schlatter's disease.  The patella grind test was 
positive.  There was no tenderness to palpation and no 
ligamentous instability.  An x-ray was normal and there 
was mild right thigh atrophy.  The examiner commented that 
there was no significant pain on motion but that there 
would be further limitation of function with increased use 
or during flare-ups.

The veteran was seen by a private physician between April 
2000 and October 2001.  He complained that his right knee 
bothered him and would occasionally give out and lock.  On 
April 20, 2000, the knee displayed no effusion.  There was 
tenderness over the medial joint line, but there was no 
instability.  An x-ray revealed narrowing of the joint 
lines with a suggestion of possible loose bodies and 
thinning of the cartilage of the retro-patella surface.  
An MRI performed in July 2000 showed a small effusion 
medially; advanced degenerative narrowing of the medial 
one-third of the medial meniscus; and some suggestion of 
some myxoid-type degenerative changes of the lateral 
meniscus.  On July 20, 2000, the right knee joint was 
injected with Depo-Medrol and Carbocaine.  On August 29, 
2000, he reported that the injection had worked for about 
two weeks; however, about a week before, he had begun to 
experience more discomfort.  The knee was re-injected.  On 
October 17, 2000, he complained of increased pain, give 
way and locking after a great deal of walking.  He noted 
that the pain was localized in the lateral joint line.  
There was 2+ effusion and he was tender over the mid-
portion of the lateral joint line.  On March 19, 2001, he 
complained that his knee was more painful and swollen.  On 
examination, he was quite tender over the patella tendon 
and over the inferior pole of the patella.  There was some 
increased heat but no effusion.  

VA re-examined the veteran in December 2001.  He 
complained of increased pain, which was made worse with 
prolonged sitting, standing, walking or running.  He noted 
that the knee joint would give way on occasion.  There was 
also lots of "popping."  The physical examination found 
that he walked with a satisfactory gait.  He lacked 10 
degrees of terminal extension and could flex to 125 
degrees.  There was pain on range of motion.  He had mild 
swelling and enlargement of the knee and it was felt that 
he had a prominent tibial tubercle.  He displayed 
tenderness on palpation of the patellofemoral joint, as 
well as over the medial and lateral joint lines.  There 
was no instability, although there was slight quadriceps 
weakness.  An x-ray was normal.  The diagnosis was 
residuals right knee injury, postoperative times two with 
arthroscopic partial lateral meniscectomy and degenerative 
joint disease.  The examiner noted that the veteran did 
have pain on range of motion and that pain could further 
limit functional ability during flare-ups or with 
increased use.  It was then stated that "[i]t is not 
feasible, however, to attempt to express any of these in 
terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical 
certainty."  The examiner also noted that there was slight 
weakness of the right quadriceps, as well as measurable 
atrophy, which was likely to represent excess 
fatigability.  No incoordination was present.


Left knee

The veteran originally injured his left in service.  In 
1989, he underwent a medial meniscectomy.  

VA examined the veteran in June 1999.  He complained of a 
little swelling and stiffness in the left knee.  Standing 
and walking could be done without difficulty, but sitting 
for prolonged periods aggravated his pain.  The physical 
examination noted that he walked with an unremarkable 
gait.  Range of motion was from 0 to 135 degrees; there 
was no pain, but there was popping.  The knee was not 
swollen or enlarged.  The patella grind test was positive 
and there was some tenderness of the patellofemoral joint 
on the left side.  There was no ligamentous instability.  
An x-ray was normal.  There was no significant pain on 
motion but the examiner noted that there would be further 
limitation of function with increased use or during flare-
ups.  

The veteran was seen by a private physician between April 
2000 and October 2001.  He stated that his left knee would 
occasionally give out and lock.  He complained of 
continuous discomfort, although it was not very swollen.  
On April 20, 2000, there was no effusion, the joint was 
not tender and there was no instability.  An x-ray 
revealed narrowing of the joint lines with a suggestion of 
possible loose bodies and thinning of the cartilage of the 
retro-patella surface.

VA re-examined the veteran in December 2001.  He stated 
that he had left knee pain that was aggravated by 
prolonged sitting, walking, standing and running.  He also 
stated that it would give way on occasion and that there 
was lots of popping.  The examination noted range of 
motion of from 0 to 125 degrees.  There was no pain but 
there was crepitation.  There was no tenderness to 
palpation and no instability, although the patellar grind 
test was positive.  An x-ray was normal.  The diagnosis 
was residuals left knee injury, postoperative arthroscopic 
partial medial meniscectomy.  


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In determining the disability evaluation, the VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition, and 38 C.F.R. 
§ 4.2 which requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 
states that, in cases of functional impairment, 
evaluations are to based upon lack of usefulness, and 
medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

According to 38 C.F.R. Part 4, DC 5257, a 10 percent 
evaluation is warranted for slight impairment of either 
knee, to include recurrent subluxation or lateral 
instability.  A 20 percent requires moderate impairment 
and a 30 percent requires severe impairment.  A 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  See 
38 C.F.R. Part 4, DCs 5260, 5261 (2002).


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(codified at 38 C.F.R. § 3.159) was signed into law.  On 
August 10, 2001, the veteran was sent a letter from the RO 
informing him of the provisions of the VCAA.  This letter 
explained what information and evidence would be obtained 
by VA and what evidence he needed to provide in order to 
substantiate his claims.  Moreover, the veteran was 
provided with a statement of the case (SOC) in March 2000 
and a SSOC in September 2002 which explained the laws and 
regulations used in deciding his claim, as well as an 
explanation as to why it was found that the evidence of 
record did not establish entitlement to the benefits 
sought.  This case was also remanded by the Board for 
additional evidentiary development.  Following this 
remand, additional private treatment records were obtained 
and the veteran was afforded another VA examination.  
Therefore, the RO has met its obligations to assist the 
veteran in the development of his claims.

Thus, through letters, a SOC and an SSOC, and the Board 
remand, the veteran has been informed of the information 
and evidence necessary to substantiate his claims.  The RO 
has also provided the veteran with an examination and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.  For these reasons, 
further development is not needed to meet the requirements 
of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

Right knee

After a careful review of the evidence of record it is 
found that an evaluation of 20 percent for the service-
connected right knee injury residuals is warranted.  The 
objective evidence of record does not show that a 20 
percent disability evaluation is justified pursuant to 
either 38 C.F.R. Part DC 5260 or 5261 (2002).  The former 
requires that flexion be limited to 30 degrees and the 
latter requires that extension be limited to 25 degrees in 
order to establish entitlement to a 20 percent evaluation.  
However, in this case, the veteran lacks only 10 degrees 
of extension and flexion was to 125 degrees.  Clearly, 
these ranges of motion do not warrant the assignment of a 
20 percent evaluation.  However, the Board finds that the 
veteran does display a moderate impairment of this knee, 
as is demonstrated by his painful motion, mild swelling 
and tenderness of the patellofemoral joint and the medial 
and lateral joint lines.  Moreover, while there was no 
instability, the examination did note slight quadriceps 
weakness and mild atrophy, suggesting the presence of 
excess fatigability.  However, given his normal gait and 
his range of motion, it is not found that this knee is 
severely impaired at this time.  Given these findings, it 
is found that a 20 percent evaluation more adequately 
reflects his disability picture.

Under the circumstances, after weighing all the evidence 
and after resolving any doubt in the veteran's favor, it 
is found that the evidence supports a finding of 
entitlement to a 20 percent evaluation for the right knee 
injury residuals.



Left knee

After a careful review of the evidence of record, it is 
found that that evidence does not support of finding of 
entitlement to an evaluation in excess of 10 percent for 
the left knee injury residuals.  As noted above, a 20 
percent evaluation is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  
The VA examination conducted in December 2001 showed 0 
degrees of extension and 125 degrees of flexion; clearly, 
he does not show the degree of limitation of motion that 
would warrant the assignment of a 20 percent disability 
evaluation under either 38 C.F.R. Part 4, DC 5260 or 5261 
(2002).  Moreover, it is found that the veteran does not 
have a moderate impairment of the left knee.  The evidence 
does not show that he suffers from recurrent subluxation 
or lateral instability.  In fact, the examination reports 
all reported that the knee joint was stable and there was 
never any reference to recurrent subluxation.  In 
addition, he walks with a normal gait and has only slight 
limitation of motion, which is without pain.  There was 
also no tenderness of the knee joint.  This evidence 
suggests no more than a slight impairment of the left knee 
joint.

As a consequence, it is found that the preponderance of 
the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for the left knee 
injury residuals.


Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2002), ratings are 
to be based as far as practicable upon the average 
impairment of earning capacity.  However, in those 
exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation can 
be provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  

The Board agrees with the RO's assessment in the June 1999 
rating action that this case does not need to be referred 
for consideration of extraschedular evaluations of the 
service-connected knee disorders.  There is no indication 
that the veteran has experienced frequent periods of 
hospitalization for either knee since his discharge from 
service.  Nor is any indication that his knees have caused 
marked interference with employment beyond that 
contemplated by the schedular evaluation.  On the 
contrary, the veteran is currently gainfully employed.  
Therefore, it is found that the provisions of 38 C.F.R. 
§ 3.321(b)(1) are not for application in this case.


ORDER

An evaluation of 20 percent for the right knee injury 
residuals, postoperative arthroscopy and partial lateral 
meniscectomy is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for the left knee 
injury residuals, postoperative arthroscopy and partial 
medial meniscectomy is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

